Citation Nr: 0123029	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left tibia and fibula, currently rated 20 
percent disabling.  

2.  Entitlement to an increased rating for partial paralysis 
of the left ulnar nerve, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1942 
to December 1945.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Residuals of the left tibia and fibula fractures are 
productive of moderate disability.  

2.  Partial paralysis of the left ulnar nerve is productive 
of mild disability.  


CONCLUSIONS OF LAW

1.  A rating greater than 20 percent for residuals of 
fractures of the left tibia and fibula is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).  

2.  A rating greater than 10 percent for partial paralysis of 
the left ulnar nerve is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Regarding the appellant's claims, the Board finds that he was 
provided sufficient assistance by VA because a VA joints 
examination and a fee-basis neurological examination were 
performed in April 2000, the September 2000 Statement of the 
Case informed him of what evidence was needed to demonstrate 
that his left leg and left ulnar nerve disabilities warranted 
higher ratings, and he was provided ample opportunity and 
time to submit evidence.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
notes that he did not elect to present testimony at a 
personal hearing, nor has he indicated the existence of any 
additional evidence that might be pertinent to the claim.  
Therefore, the Board concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Residuals of Fractures of the Left Tibia and Fibula

The appellant asserts that because he has marked disability 
in his left knee and ankle his service-connected residuals of 
fractures of the left tibia and fibula are more severely 
disabling than currently evaluated and warrant a higher 
rating.  

Service medical records show that the appellant sustained 
simple, complete, fractures of the left tibia and fibula in 
an August 1944 motor vehicle accident.  The fractures were 
reduced and a short leg cast was applied.  A November 1945 
progress note reported that the appellant complained of 
limitation of prolonged weight-bearing and locomotion and 
pain over the fracture site in inclement weather.  It was 
noted that he walked without a limp or any support, that 
there was a completely healed, somewhat adherent scar over 
the lower third of the tibia, and that there was some slight 
synovial thickening at the left ankle.  Range of motion was 
described as complete in both the left ankle and left knee.  

The appellant underwent a VA orthopedic examination in 
January 1948, at which time he stated that he had very little 
trouble with his left leg and ankle, but that he did 
experience occasional swelling and pain in the left ankle.  A 
three and a half inch, well-healed, nontender, non-inflamed, 
moderately adherent, longitudinal scar was noted over the 
lower third of the left shin anteromedially.  There was no 
atrophy seen in the left calf and left thigh, as evidence by 
equal measurements with the right leg, no angulation 
deformity at the fracture site, and no limitation of movement 
of the left ankle, forefoot, or knee.  There was minimal genu 
valgum, and muscle strength of the left foot was 
approximately 10 to 20 percent less than in the right foot.  
It was noted that the appellant had a normal gait without 
limp, could rise on his toes, could jump and land on his 
toes, and could do a deep knee bend without difficulty.  
First degree pes planus was present.  An X-ray of the left 
leg showed an old healed fracture at the lower third of the 
tibia and fibula with good alignment and firm union.  The 
diagnosis was minimal residuals of an old fracture of the 
lower third of the tibia and fibula.  

At an April 2000 fee-basis neurology examination, sensory 
evaluation revealed slightly decreased vibration over the 
distal lower extremities.  No obvious focal motor weakness 
was found.  The appellant was not able to fully straighten 
his left knee.  Testing of deep tendon reflexes revealed 1+ 
knee jerks and trace ankle jerks.  The appellant was unable 
to perform heel-toe waking or tandem gait, and was not able 
to stand with his feet together.  

The appellant underwent a VA joints examination in April 
2000.  He provided a history of his left leg injury in 
service, stating that the leg was initially placed in a 
short-leg cast but when the fractures "didn't knit" he 
underwent surgery on the lower leg, which then was placed in 
a long-leg cast.  He indicated that his left lower leg had 
continued to bother him and described pain primarily just 
above the ankle region.  He reported that weightbearing was 
painful.  It was noted that he had undergone bilateral total 
knee replacements.  Physical examination revealed that the 
appellant was 65 inches and weighted 255 pounds.  He moved 
about somewhat slowly and cautiously, and had difficulty in 
getting on and off of the examination table.  Edema and 
venous stasis, as well as numerous superficial varicosities, 
were noted in both the lower extremities.  The surgical scars 
from the prior total knee replacements were well healed.  
There was a well-healed surgical scar over the anterior 
aspect of the distal tibial region, with tenderness to 
palpation over the old surgical site.  The ankle had 10 
degrees of dorsiflexion and 25 degrees of plantar flexion, 
with some pain on motion and some tenderness to palpation 
about the ankle.  Dorsalis pedis pulse was 2+ for the left 
foot.  An X-ray of left leg revealed that the knee joint 
replacement was in a satisfactory position and that there was 
a healed fracture in the distal tibial and fibula shaft with 
good anatomic position and alignment.  Impression was healed 
fracture of distal leg.  A left ankle X-ray showed a healed 
fracture with solid union and in good anatomic position and 
alignment of the distal tibia and fibula, and a small plantar 
calcaneal spur, with no arthritic changes in the ankle and 
hind-foot suggested.  The impression was residual of the 
service-connected fracture of the left tibia and fibula with 
injury to Muscle Group XI.  The examiner opined that the pain 
noted on range of motion testing certainly would further 
limit the functional ability during flare-ups or with 
increased use.  

Service connection was granted for residuals of left tibia 
and fibula fractures by a January 1946 rating decision that 
awarded a 20 percent rating under Diagnostic Code 3173 from 
December 14, 1945.  An April 1948 rating decision determined 
that the left leg disability was more appropriately rated 
under Diagnostic Code 5262 and assigned a 10 percent rating, 
effective June 19, 1948.  A September 1988 rating decision 
increased the rating to 20 percent, effective February 2, 
1988.  

Impairment of the tibia and fibula, manifested by nonunion 
with loose motion and requiring a brace, is assigned a 40 
evaluation.  Impairment of the tibia and fibula, manifested 
by malunion, is assigned the following evaluations: a 30 
percent evaluation when there is marked knee or ankle 
disability; a 20 percent evaluation when there is moderate 
knee or ankle disability; and a 10 percent evaluation when 
there is slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Normal range of motion in an ankle is 
considered to be 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  The evidence 
shows that the appellant currently has 10 degrees 
dorsiflexion and 25 degrees plantar flexion in the left 
ankle, which demonstrates moderate limitation of motion, and 
has 2+ dorsalis pedal pulse in the ankle.  The April 2000 
left ankle X-ray revealed that there was a healed fracture 
with solid union with good anatomic position and alignment of 
the distal tibia and fibula.  Although the April 2000 VA 
examination revealed that the appellant moved about somewhat 
slowly and cautiously, the Board finds that the evidence does 
not establish that he has marked left ankle disability.  
Therefore, the Board is unable to grant a higher rating for 
his left leg disability on the basis of impairment of the 
tibia and fibula.  

Nor is the Board able to grant a higher rating for the left 
leg disability based on limitation of motion in the ankle 
because marked limitation of motion in an ankle is assigned a 
20 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5271.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the evidence indicates that the appellant experiences 
some swelling, pain on motion, and tenderness to palpation 
involving the left ankle, the Board does not find that the 
pain, tenderness, and swelling in the left ankle has resulted 
in functional disability in excess of that contemplated in 
the 20 percent evaluation already assigned.  The evidence 
indicates that there is not more than moderate limitation of 
motion in the left ankle, and he has not been shown to 
require an aid for ambulation.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's left leg disability on the basis of functional 
disability.  

The Board notes that the in-service fractures of the left 
tibia and fibula involved the lower third of the leg, in the 
ankle area, and, at the April 2000 VA joints examination, the 
appellant identified the pain in his left lower extremity as 
being primarily just above the ankle region.  Additionally, 
the evidence shows that the appellant underwent a total left 
knee replacement in the past.  Therefore, the Board does not 
find that evaluation of disability associated with the 
service-connected residuals of left tibia and fibula 
fractures involves assessment of left knee disability.  

II.  Partial Paralysis of the Left Ulnar Nerve

The appellant asserts that his service-connected partial 
paralysis of the left ulnar nerve is more severely disabling 
than currently evaluated, and, therefore, warrants a higher 
rating.  He claims that left forearm and hand movements are 
very slow, that there is very little feeling in the left 
forearm and hand, and that he experiences numbness in the 
left hand and wrist, along with an inability to move them.  

Service medical records show that the appellant sustained a 
perforating wound on the ulnar side of the left forearm about 
1 and 1/2 inches distal to the medial epicondyle of the left 
elbow in the August 1944 motor vehicle accident.  At the time 
he gave a history of a simple fracture of the left elbow from 
a fall at nine years old, which had resulted in a deformity 
in the left elbow but not any paralysis.  The hospitalization 
records indicated that the accident had resulted in partial 
paralysis of the muscles of the ulnar aspect of the left 
forearm and of the extensor and flexor muscles of the left 
third, fourth, and fifth fingers.  

At the January 1948 VA orthopedic examination, the appellant 
had no complaints related to his left elbow.  The left elbow 
showed a carrying angle of approximately 30 degrees, which 
was an increase of approximately 15 degrees over normal.  
There was no localized muscular atrophy and no sensory 
changes present in the left forearm or hand.  There was no 
limitation of movements in the left elbow, and left wrist 
movements and grip were considered to be approximately 75 
percent as powerful as in the right wrist.  The diagnosis was 
mild residuals of a preservice fracture of the left elbow, 
with no evidence of ulnar nerve lesion.  

At an August 1976 VA medical examination, the appellant was 
noted to have deformity of the left elbow and the internal 
condyle, without limitation of motion.  There was no 
contracture of the flexor, nor atrophy of the left forearm.  
He was noted to be right-handed.  It was reported that 
clinical paralysis of the left ulnar nerve had not been 
demonstrated.  

A September 1999 statement from J. Doty, M.D., indicated that 
the appellant had been recently evaluated and found to have a 
tardy ulnar nerve palsy of the left arm and hand.  Ulnar 
nerve decompression and anterior transposition was 
recommended.  

Medical records from B. S. Callahan, M.D., reveal that he 
initially treated the appellant in September 1999 for 
complaints of numbness and tingling in the ring and small 
fingers of the left hand.  A history of left arm and hand 
pain was reported.  The impression was tardy ulnar nerve 
palsy.  Dr. Callahan noted in October 1999 records that the 
appellant had a several months history of numbness and 
tingling in the ulnar distribution of his left hand, and that 
he had all provocative signs of cubital tunnel syndrome and 
the first evidence of denervation.  He underwent ulnar nerve 
decompression and anterior subcutaneous transposition.  A 
December 1999 record indicated that the appellant was six 
weeks post ulnar nerve surgery and was experiencing only mild 
tingling and no night pain.  On examination, the appellant 
performed 30 to 105 degrees of flexion, which was equal to 
the preoperative motion, and had a well-healed wound.  There 
was M5 function of the ulnar intrinsic musculature.  His 
progress was described as excellent.  

At the April 2000 fee-basis neurology examination, the 
appellant reported that his complaints had improved about 50 
percent since his left ulnar nerve surgery nine to 10 months 
before, but that he still had some residual pain along the 
left elbow, which he described as a throbbing discomfort 
extending from the elbow along the ulnar aspect of the 
forearm into the fourth and fifth fingers.  He indicated that 
he occasionally dropped objects from the left hand.  It was 
noted that although he had some neck stiffness, there was no 
associated neck pain with his arm complaints.  Sensory 
examination reveals decreased pinprick along the left fifth 
finger and ulnar aspect of the forearm.  Otherwise, pinprick, 
cold, proprioception, and light touch appeared to be intact.  
Nerve conduction studies of the left upper extremity revealed 
evidence for a mild residual left ulnar nerve lesion.  The 
distal latency for the left ulnar sensory was mildly 
prolonged.  The conduction velocity for the wrist-below elbow 
segment and wrist-above elbow segment was mildly slowed, more 
prominent in the distal segments.  There was no slowing 
across the elbow segment at this time. The distal F-wave 
latencies for the motor nerves were within normal range.  No 
abnormalities were noted in assessing the left median sensory 
and motor nerves.  EMO was not performed, since the  patient 
is currently anti-coagulated with Coumadin therapy.  The 
examiner stated that the appellant appeared to have some 
residual deficits related to the left ulnar nerve lesion.  

Service connection was granted for partial paralysis of the 
left ulnar nerve by the January 1946 rating decision, and a 
noncompensable rating was assigned under Diagnostic Code 3192 
from December 14, 1945.  An August 2000 rating decision 
assigned a 10 percent for the left ulnar nerve partial 
paralysis under Diagnostic Code 8516, effective December 1, 
1999.  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  If there is complete 
paralysis, as manifested by "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, and 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) or to adduct the thumb; and flexion of wrist 
weakened; a 60 percent evaluation is assigned if the major 
hand is involved or a 50 percent evaluation is assigned if 
the minor hand is involved.  For incomplete paralysis of the 
ulnar nerve, if severe, the evaluations are 40 percent for 
the major hand and 30 percent for the minor hand; if 
moderate, the evaluations are 30 percent for the major hand 
and 20 percent for the minor hand; if mild, the evaluations 
are 10 percent for both the major and minor hand.  38 C.F.R. 
§ 4.123a, Diagnostic Code 8516.  

After evaluating the evidence, the Board concludes that the 
following findings from the April 2000 nerve conduction 
studies demonstrated no more than mild disability: decreased 
pinprick was noted along the left fifth finger and ulnar 
aspect of the forearm, but, otherwise, pinprick, cold, 
proprioception, and light touch appeared to be intact; 
residual left ulnar nerve lesion was shown to be mild; the 
distal latency for the left ulnar sensory was mildly 
prolonged; the conduction velocity for the wrist-below elbow 
segment and wrist-above elbow segment was mildly slowed, with 
no slowing across the elbow segment; the distal F-wave 
latencies for the motor nerves were within normal range; and 
there were no abnormalities noted in assessing the left 
median sensory and motor nerves.  In December 1999, six weeks 
post ulnar nerve surgery, the appellant was experiencing only 
mild tingling and no night pain.  While the appellant 
experiences a throbbing discomfort extending from the elbow 
along the ulnar aspect of the forearm into the fourth and 
fifth fingers and may occasionally drop objects from the left 
hand, the Board does not find that such symptoms establish 
that he has moderate incomplete paralysis so as to warrant a 
rating greater than 10 percent for his left ulnar nerve 
partial paralysis.  

Although the appellant claims that he cannot move his left 
wrist, there is no medical evidence showing that the partial 
paralysis of the left ulnar nerve has resulted in an 
ankylosed left wrist, which, if existent, could warrant a 
higher rating for the disability.  The findings from the 
nerve conduction studies do not suggest that the left wrist 
is ankylosed.  Therefore, the Board is unable to identify a 
basis to grant a higher rating for the partial paralysis of 
the left ulnar nerve based on ankylosis of the left wrist 
(38 C.F.R. § 4.71a, Diagnostic Code 5214).  


ORDER

An increased rating for residuals of fractures of the left 
tibia and fibula is denied.  

An increased rating for partial paralysis of the left ulnar 
nerve is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

